
	

113 HR 2921 IH: Cider Industry Deserves Equal Regulation Act
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2921
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Blumenauer (for
			 himself and Mr. Collins of New York)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  taxation of hard cider.
	
	
		1.Short titleThis Act may be cited as the
			 Cider Industry Deserves Equal
			 Regulation Act or the CIDER Act.
		2.Modification of
			 hard cider definition
			(a)In
			 generalSection 5041 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(g)Hard
				ciderFor purposes of this
				section, the term hard cider means any wine—
						(1)the carbonation
				level of which does not exceed 6.4 grams per liter,
						(2)which is derived
				primarily from apples, apple juice concentrate and water, pears, or pear juice
				concentrate and water,
						(3)which contains no
				fruit product or fruit flavoring other than apple or pear, and
						(4)which contains at
				least one-half of 1 percent and less than 8.5 percent alcohol by
				volume.
						.
			(b)Conforming
			 amendmentParagraph (6) of section 5041(b) of such Code is
			 amended by striking which is a still wine and all that follows
			 through alcohol by volume.
			(c)Effective
			 dateThe amendments made by this section shall apply to wine
			 removed after September 30, 2014.
			
